ORDER
This matter was before the Supreme Court pursuant to an order issued to both parties directing them to appear and show cause why this appeal should not be summarily decided. In this case the defendant has appealed from a judgment in favor of the plaintiffs for recovery on a promissory note.
After reviewing the memoranda submitted by the parties and after hearing their counsel in oral argument, it is the conclusion of this court that cause has not been shown. A trial justice’s resolution of mixed questions of law and fact as well as his or her inferences and conclusions drawn from the evidence presented are entitled to great weight on appeal. Unless it is shown that the trial justice misconceived or overlooked material evidence or otherwise was clearly wrong we will not disturb those findings or appeal Warwick Musical Theatre, Inc. v. State, 525 A.2d 905 (R.I.1987); Briehler v. Poseidon Venture, Inc., 502 A.2d 821 (R.I.1986). The trial justice’s findings that there was a novation between plaintiff and defendant; that defendant acknowledged his obligation under the terms of the novation; and, that plaintiff’s calculations were unrefuted were all supported by the evidence. We have considered the defendant’s allegations of error and are of the opinion that none of them warrant relief.
Therefore, the defendant’s appeal is denied and dismissed, the judgment appealed from is affirmed and the papers of the case are remanded to the Superior Court.